Detailed action
Summary
1. The office action is in response to the application filed on 9/28/2020.
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…determining a connection status of at least one communication interface of the plurality of communication interfaces based on a set of data signals received via the at least one communication interface; determining a set of devices connected to the at least one communication interface based on the set of data signals received via the at least one communication interface; generating a node list associated with each device of the set of devices, wherein the node list is representative of one or more devices communicatively coupled to the controller via the at least one communication interface; creating a data table configured to map data received from each device of the set of devices into a shared memory based on the node list; and storing a set of data from the set of devices in the shared memory based on the data table.”

Dependent claims 2-8 are allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…determining, by a processor, an operational status of a solid-state circuit breaker disposed in an enclosure; in response to the operational status indicating that the solid-state circuit breaker is coupling a voltage source to an electrical load: determining, by the processor, a door position status for a door of the enclosure, wherein the door is associated with the solid-state circuit breaker; determining, by the processor, a lock position status for a lock associated with the door; and adjusting, by the processor, an operational status of the solid-state circuit breaker based on the door position status, the lock position status, or a combination thereof.”

Dependent claims 10-14 are allowable by virtue of their dependency.

Regarding claim 15. The prior art fails to teach “…a gateway interface device communicatively coupled to the plurality of solid-state circuit breakers and comprising a plurality of communication interfaces and a controller configured to perform operations comprising: identifying a portion of the plurality of solid-state circuit breakers for one or more load shedding operations based on a set of operational statuses for the portion of the plurality of solid-state circuit breakers; determining a total electrical load associated with the plurality of solid- state circuit breakers exceeds a threshold; and causing the portion of the plurality of solid-state circuit breakers to open in response to the total electrical load exceeding the threshold.”

Dependent claims 16-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170075320 Day et al. disclose industrial automation packaged power solution for intelligent motor control and intelligent switchgear with energy management.
US 20200212959 Eriksen et al. disclose systems and methods using electrical receptacles for integrated power control communication and monitoring over at least one power line.
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                     /ADOLF D BERHANE/    Primary Examiner, Art Unit 2838